DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-14 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaffar et al., (US 6,136,298).
Gaffar et al. teaches oral care compositions “which inhibits bacteria and caries” comprising “triclosan” (first subtherapeutic anticaries agent) and “xylitol” (second subtherapeutic atnicaries agent/sugar alcohol) (Abstract).
Triclosan has an anticavity benefit insofar as the prior art teaches, “U.S. Pat. No. 5,531,982 discloses an oral composition which inhibits plaque and reduces gingivitis and caries comprising a substantially water insoluble noncationic antimicrobial agent, such as triclosan” (col. 2, lines 40-43).
Xylitol has an anticavity benefit insofar as the prior art teaches, “Xylitol, when present in amounts ranging from about 0.1% by weight to about 40% by weight, anticaries properties of the oral compositions of the present invention” (col. 6, lines 4-8).
The prior art teaches a specific embodiment of a dentifrice comprising 0.30% Triclosan (subtherapeutic atnicaries agent) and 10.00% Xylitol (subtherapeutic anticaries agent) (col. 11, Example 1, Formulation A). 
This embodiment is free of fluoride and was shown to be “effective in reducing caries incidences in dentinal fissures of rats” (col. 6, lines 45-58).
The prior art is anticipatory insofar as it teaches an oral care composition, free of fluoride, comprising a first subtherapeutic anticaries agent, a second subtherapeutic anticaries agent.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as anticaries activity, as per claims 9-13.
Concerning claim 24, the prior art teaches an embodiment of a dentifrice comprising 0.32% sodium fluoride and 0.30% triclosan (subtherapeutic agent, free of fluoride) (col. 12, Formulation C).
Claim 24 is anticipatory insofar as it teaches an oral care composition comprising fluoride, and a subtherapeutic agent free of fluoride.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 2, 3, 5, 15-17, 19, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffar et al., (US 6,136,298) as applied to claim 1, 7, 9-14 and 24 above.
Gaffar et al., which is taught above, differs from claims 2, 3, 5, 15-17, 19, 20, 23 insofar as it does not require a metal ion source, i.e. zinc, calcium, or a buffering agent.
It would have been obvious at the time of applicant’s invention to add zinc, calcium, and a buffering agent to the compositions insofar as Gaffar et al. teaches combinations of triclosan and “zinc ions” including “zinc citrate trihydrate” (col. 5, line 59 and col. 6, line 1); calcium abrasives such as calcium carbonate (col. 6, lines 27-buffering agents i.e. “sodium citrate, benzoate, carbonate, or bicarbonate” (col. 8, lines 1-5).

2) Claims 4, 6, 8, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffar et al., (US 6,136,298) as applied to claim 1-3, 5, 7, 9-17, 19, 20, 23 and 24 above and further in view of Lin et al., (US20150306015).
Gaffar et al., which is taught above, differs from claims 4, 6, 8, 18, 21-22 insofar as it does not teach stannous chloride, amino acids, or hops acid.
Lin et al. teaches oral care compositions comprising antimicrobial agents such as “hops” and “stannous” (p. 1, para. [0019]), wherein hops include “alpha hops and/or beta hops” (p. 3, para. [0050]) and stannous compounds include “stannous chloride” (p. 4, para. [0064]). 
The compositions also include amino acids as sensates including “glycine and alanine” (p. 7, para. [0091]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add amino acids, stannous chloride, and beta hops acid to the compositions of Gaffar et al. for the advantage of adding antimicrobial and sensate agents to the compositions as well as their suitability for their intended use in oral care compositions, as taught by Lin et al.
Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/037,773 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim fluoride free oral care compositions comprising hops beta acid, abrasives, amino acids, tin, zinc, calcium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/037,776 (reference application). Although the claims at issue are not identical, they 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb